Title: The American Commissioners to the President of Congress, 17 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: President of Congress


<Passy, September 17, 1778: Since our last letter, July 20, there has been an important naval battle in which, in our opinion, the French had a manifest and great advantage. Both fleets are again at sea. The British public is amused and the public funds supported by rumors of peace. We are in a state of suspense awaiting news of the comte d’Estaing.
We have taken measures to borrow money in Amsterdam but we cannot yet say with what success; we have had no answer to our request for permission to borrow money in France. We yesterday applied [to the French government] for a continuation of the quarterly payments of 750,000 l.t. Because of the apprehension of a general war England, France, the Emperor, Spain and Prussia are borrowing money and offering better interest rates than we can.
We have administered the oath of allegiance and issued certificates to that effect to Mr. Moor, Mr. Woodford and Mr. Montgomery, have given naval commissions to Mr. Livingston and Mr. Amiel and have administered an oath of secrecy to one of our secretaries. We wish instructions about such matters, and about Englishmen wishing to emigrate to America, about certification of ship cargoes belonging to Americans, and about payments to escaped prisoners, a large segment of our expenses. The comte de Vergennes informs us he asked Mr. Holker to write him from time to time. We have sent orders to Bordeaux to ship you 56 cannon, but this will take perhaps two or three months.>
